Title: To George Washington from William Heath, 23 August 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Peeks kill August 23. 1781.
                        
                        I arrived yesterday at Crompond, where I intended to remain for some days to take the advantage of the
                            forages in the vicinity of Pines bridge. I had but just encamped, when a demand for fifty teams came from the
                            Quartermaster general—This obliged me to remove nearer the river with a view to cover Westpoint and avail myself of the
                            water-transportation for forage and provisions. On the moment of my arrival here to day, was surprised to find the demand
                            of teams encreased to eighty, in which it is said your Excellency acquiessed. This will totally put it out of our power to
                            draw forage from below the lines to form the magazines mentioned in my instructions, or to perform the ordinary duties of
                            teams in this army. I submit to your Excellency whether it is not more than probable that the enemy will in the course of
                            the campaign make some movements which may require my speedy removal to oppose them. How humiliating must it be to me, at
                            such an instant, perhaps with the clamors of a country, to be fixed in a camp unable to move, when the force your
                            Excellency has honored me with is much more than sufficient for the defence of Westpoint? I cannot entertain an idea of
                            being in such a situation—I pray I may not be forced into it. Colonel Pickering has ordered the teams to be taken—at least has said it is unavoidable. To be in a situation to
                            serve my country and do myself honor, is as earnestly wished for by me as any person living. A situation which forbids
                            both, can never happen with my consent although my profession teaches me, without hesitation, to obey the orders of my
                            superiors. I have the honor to be With the highest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath 
                        
                    